DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, line 8: “minimal invasive” appears to be a typographical error. Examiner suggests amending specification to recite “minimally invasive”.
Page 1, line 24: “underline assumption” appears to be a typographical error. Examiner suggests amending specification to recite “underlying assumption”. 
Appropriate correction is required.

Claim Objections
Claims 8 - 9 are objected to because of the following informalities:  
Claims 8 - 9 are objected to because the parentheses should be removed from around the final letter “s” in terms “coefficient(s)” and “displacement(s).” Examiner suggests referring to “one or more coefficients” and “one or more displacements” if the terms are intended to encompass both singular and plural coefficients and displacements.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of machine readable media encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). To overcome this rejection, examiner suggests amending the claim to be directed towards a “non-transitory computer readable medium.”  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varghese et al (US 20140243668 A1, hereinafter "Varghese").

	Regarding claim 1, Varghese teaches an apparatus for estimating a level of thermal ablation (monitoring of ablation [0010]) for a tissue region on basis of three-dimensional ultrasound echo data of the tissue region (ultrasound data [0011]), comprising:
data interface configured to receive the three-dimensional ultrasound echo data of the tissue region (An electronic computer receives the ultrasound data [0011]; produce three-dimensional elasticity data and images, for example, by sliding or rocking the ultrasound transducer to obtain multiple image planes within a volume. The data of these planes may be collected to produce a three-dimensional image [0009]).
and a data processor configured to measure in-plane strain (electronic computer [0011]; computer implicitly has a processor; Elastography is an imaging modality that reveals the stiffness properties of tissues, for example axial strain, lateral strain [0004]; compute measures of material elasticity [0011]) and out-of-plane motion regarding the tissue region on basis of the received ultrasound echo data (receive ultrasonic echoes generally along an axis to acquire a set of planes of ultrasound data such that the axis lies substantially within each plane [0011]; implicitly allows to get out-of-plane motion data) 
wherein the data processor is further configured to estimate a level of tissue ablation for the tissue region (view of the ablation region 16 isolated from other surrounding tissue, for example of the organ 18, may be created by a sorting of the data by an elasticity threshold [0065]) on basis of the in-plane strain (strain [004]), the out-of-plane motion (ultrasound data such that the axis lies substantially within each plane [0011]), and a predetermined model (fitting the measurement curve 72 to a model [0060]), and the predetermined model at least reflecting a first causal relationship between the in-plane strain and the level of tissue ablation (information about elasticity of the propagating medium [0058]; strain of the tissue is implicitly calculated) and a second causal relationship between the out-of-plane motion and the level of tissue ablation (between ablated tissue and unablated tissue within the organ or between unablated tissue within the organ and tissue outside of the organ [0058]). 

Regarding claim 2, Varghese teaches an apparatus wherein the second relationship between the out-plane motion and the level of tissue ablation comprises a more out-of-plane motion being associated with a higher level of tissue ablation (echo data of each plane 34 is processed to extract raw data necessary for elasticity measurements [0056]; an ultrasound beam 36 generated by the ultrasound transducer 30 travels into the tissue of the patient 12 and is reflected at various tissue structures and boundaries [0052]; view of the ablation region 16 isolated from other surrounding tissue, for example of the organ 18, may be created by a sorting of the data by an elasticity threshold [0065]; elasticity measurements along different plane implicitly allows for monitoring levels of tissue ablation). 

	Regarding claim 4, Varghese teaches the apparatus wherein the data processor is further configured to measure in-plane strain and out-of-plane motion regarding each of a plurality of tissue subregions within the tissue region, and to estimate the level of tissue ablation for each of the plurality of tissue sub-regions on basis of the in-plane strain and the out-of-plane motion regarding each of the plurality of tissue sub-regions (representing boundary lines between ablated tissue and unablated tissue within the organ or between unablated tissue within the organ and tissue outside of the organ [0058]; strain/motion measurements are implicitly taken throughout the tissue within and surrounding the ablated region), and the predetermined model (fitting this model 78 to the actual data of the measurement curve 72 [0058]).

	Regarding claim 5, Varghese teaches the apparatus wherein the data processor is further configured to derive at least one of a first parametric map indicative the measured in-plane strain regarding the plurality of tissue sub-regions and a second parametric map indicative the measured out-of-plane motion regarding the plurality of tissue sub-regions (stiffness properties of tissues, for example axial strain, lateral strain…The stiffness measurements may be output as quantitative values or mapped to a gray or color scale to form a picture over a plane or within a volume [0004]; implies that strain/motion measurements related to the tissue can be mapped);
 and the data interface is further configured to output the derived at least one of the first and second parametric maps (display terminal 44 [0052]).

	Regarding claim 6, Varghese teaches the apparatus, wherein the data processor (An electronic computer receives the ultrasound data to compute measures of material elasticity at multiple points within each plane and reconstruct the multiple points of material elasticity of multiple planes into a three-dimensional representation of elasticity of the material [0011])  is further configured to determine at least a portion of the tissue region as an ablated zone on basis of the estimated level of tissue ablation for the plurality of the tissue sub-region (ablation region 16 isolated from other surrounding tissue, for example of the organ 18, may be created by a sorting of the data by an elasticity threshold [0065]).

	Regarding claim 7, Varghese teaches the apparatus, further comprising a user interface coupled to the data interface and configured to present the estimated level of tissue ablation for the tissue region (The stiffness measurements may be output as quantitative values or mapped to a gray or color scale to form a picture over a plane or within a volume [0004]; display terminal 44 [0052]).

	Regarding claim 10, Varghese teaches an ultrasound system for monitoring a thermal ablation of a tissue region (monitoring of ablation [0010]), comprising:
an ultrasound probe for acquiring ultrasound echo data of the tissue region (ultrasonic probe [0011]); 
and an apparatus of Claim 1 coupled to the ultrasound probe to receive the acquired ultrasound echo data of the tissue region (An electronic computer receives the ultrasound data [0011]).

	Regarding claim 11, Varghese teaches the ultrasound system, wherein the ultrasound probe comprises a two-dimensional matrix of transducer elements (two-dimensional array of transducer elements).

Regarding claim 12, Varghese teaches a system for thermal ablation of a tissue region, comprising: 
a thermal ablation apparatus for ablating the tissue region (RF ablation system providing an ablation probe [0036]); 
an ultrasound system  for monitoring the thermal ablation of the tissue region (ultrasonic imaging system [0050]). 

Regarding claim 13, Varghese teaches a method of estimating a level of thermal ablation for a tissue region, the method comprising: 
receiving three-dimensional ultrasound echo data of the tissue region (An electronic computer receives the ultrasound data [0011]; produce three-dimensional elasticity data and images, for example, by sliding or rocking the ultrasound transducer to obtain multiple image planes within a volume. The data of these planes may be collected to produce a three-dimensional image [0009]);
measuring out-of-plane motion regarding the tissue region on basis of the received ultrasound echo data (receive ultrasonic echoes generally along an axis to acquire a set of planes of ultrasound data such that the axis lies substantially within each plane [0011]; implicitly allows to get out-of-plane motion data); 
measuring in-plane strain regarding the tissue region on basis of the received ultrasound echo data (Elastography is an imaging modality that reveals the stiffness properties of tissues, for example axial strain, lateral strain [0004]; compute measures of material elasticity [0011]); 
and estimating a level of tissue ablation for the tissue region on basis of the in-plane strain (strain [004]), the out-of-plane motion (ultrasound data such that the axis lies substantially within each plane [0011]), and a predetermined model (fitting the measurement curve 72 to a model [0060]), the predetermined model at least reflecting a first causal relationship between the in-plane strain and the level of tissue ablation (information about elasticity of the propagating medium [0058]; strain of the tissue is implicitly calculated)  and a second causal relationship between the out-of-plane motion and the level of tissue ablation (between ablated tissue and unablated tissue within the organ or between unablated tissue within the organ and tissue outside of the organ [0058]).

Regarding claim 14, Varghese teaches the method, further comprising a step of acquiring, via an ultrasound probe (ultrasonic probe [0011]), the three-dimensional ultrasound echo data of the tissue region (three-dimensional elasticity data and images, for example, by sliding or rocking the ultrasound transducer to obtain multiple image planes within a volume [0009]).

Regarding claim 15, Varghese teaches a computer-readable medium comprising executable instructions, which when executed, cause a processor to perform the method of claim 13 (an electronic computer receiving the ultrasound data and executing a stored program held in non-transitive medium, Claim 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese as applied to claim 1 above, and further in view of Burdette et al. (US 20160015417 A1, cited on IDS, hereinafter Burdette).

Regarding claim 3, Varghese does not teach the apparatus, wherein the data processor is further configured to apply motion compensation when measuring the in-plane strain on basis of the measured out-of-plane motion. Burdette discloses “Real time three-dimensional heat-induced echo-strain imaging for monitoring high-intensity acoustic ablation produced by conformal interstitial and external directional ultrasound therapy applicators” (title). 
Burdette teaches an apparatus wherein the data processor is further configured to apply motion compensation when measuring the in-plane strain on basis of the measured out-of-plane motion (3D is extremely useful for detecting out-of-plane motion [0010]; motion artifact compensation using three dimensional ultrasound data [0052]; real-time treatment monitoring based upon echo-strain [0024])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varghese to include wherein the data processor is further configured to apply motion compensation when measuring the in-plane strain on basis of the measured out-of-plane motion, as taught by Burdette, as this gives the ability to utilize the apparatus such that it can be used  intraoperatively during the intervention without moving the patient to the MRI or CT scanner room or disrupting current clinical workflow, as suggested by Burdette ([0009]). 

Regarding claim 8, Varghese does not teach the apparatus wherein the data processor is further configured to measure the out-of-plane motion by calculating correlation coefficient(s) of the tissue region along an out-of-plane direction, and calculating the out-of-plane motion on basis of the calculated correlation coefficient(s) and a predetermined relationship between correlation coefficient(s) and displacement(s) along the out-of-plane direction.
Burdette, however, teaches, the data processor (GPU [0053]) is further configured to measure the out-of-plane motion by calculating correlation coefficient(s) of the tissue region along an out-of-plane direction (The initial step of the algorithm is to calculate the number of pixels per RF line (where displacement/strain will be estimated) based on the choice of the correlation window size [0041]; normalized cross correlation [0041];  echo-strain is then obtained by computing the displacement gradient in the axial direction [0032]) and calculating the out-of-plane motion on basis of the calculated correlation coefficient(s) and a predetermined relationship between correlation coefficient(s) and displacement(s) along the out-of-plane direction (recovering this motion rapidly by maximizing the average correlation coefficient in the elevation direction. The motion compensation step has to be done before running the correlation algorithm on this volume-pair [0052]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varghese to include the data processor is further configured to measure the out-of-plane motion by calculating correlation coefficient(s) of the tissue region along an out-of-plane direction, and calculating the out-of-plane motion on basis of the calculated correlation coefficient(s) and a predetermined relationship between correlation coefficient(s) and displacement(s) along the out-of-plane direction, as taught by Burdette, as this gives the ability to utilize the apparatus such that it can be used  intraoperatively during the intervention without moving the patient to the MRI or CT scanner room or disrupting current clinical workflow, as suggested by Burdette ([0009]). 

Regarding claim 9, Varghese does not teach the apparatus wherein the predetermined relationship between correlation coefficient(s) and displacement(s) along the out-of-plane direction is dependent on an ultrasound probe configuration for acquiring the ultrasound echo data.
Burdette, however, teaches predetermined relationship between correlation coefficient(s) and displacement(s) along the out-of-plane direction is dependent on an ultrasound probe configuration for acquiring the ultrasound echo data (3D US probe motor's position error [0052]; motion compensation step has to be done before running the correlation algorithm on this volume-pair [0052]; recovering this motion rapidly by maximizing the average correlation coefficient in the elevation direction. The motion compensation step has to be done before running the correlation algorithm on this volume-pair [0052]; compensating for the position of the ultrasound probe implicitly shows that the ultrasound probe position is accounted for when calculating the correlation coefficient).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Varghese to include the predetermined relationship between correlation coefficient(s) and displacement(s) along the out-of-plane direction is dependent on an ultrasound probe configuration for acquiring the ultrasound echo data, as taught by Burdette, as this gives the ability to utilize the apparatus such that it can be used  intraoperatively during the intervention without moving the patient to the MRI or CT scanner room or disrupting current clinical workflow, as suggested by Burdette ([0009]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.B./Examiner, Art Unit 3793             

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793